Citation Nr: 0320968	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  00-17 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by multiple joint pains and cramps, chest pain, 
shortness of breath, and headaches.

2.  Entitlement to service connection for bilateral hearing 
loss to include tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1988 to August 
1988 and November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in November 2000.  He testified again at a Board hearing in 
Washington, D.C. in August 2002.  In November 2002, the board 
undertook additional development of the evidence. 

Although the veteran's appeal also included the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), by a November 2002 decision, the Board 
granted service connection.  This issue is therefore no 
longer in appellate status.  


FINDINGS OF FACT

1.  Tinnitus is causally related to the veteran's period of 
active duty.

2.  There is credible evidence showing that the veteran 
engaged in combat with the 
enemy.


CONCLUSION OF LAW

Tinnitus was incurred during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in an April 2000 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.   See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, service records, VA medical records, VA examination 
reports in February 1994, June 1997, July 1998, and May 2003, 
private medical records from Healthway's, Inc. and Probhyjot 
Singh Deoi.  As the record shows that the veteran has been 
afforded VA examinations in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).



Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Upon review, service records show that between November 1990 
and June 1991, the veteran served as an infantry rifleman 
while participating in Operation Desert Shield and Desert 
Storm during the Persian Gulf War.  The veteran testified at 
an August 2002 Board hearing at the RO that he was in combat 
during the Persian Gulf War.  He stated that he threw 
grenades and participated in gunfire during combat.  He 
recalled that he began hearing a small ringing in his ear 
when he first returned from the Persian Gulf and that the 
ringing had increased over the last three to four years.  

VA medical records in August 2002 show that the veteran was 
diagnosed with tinnitus.  VA audio examination in May 2003 
noted that the veteran reported a ringing tinnitus that is 
constant in both ears.  He stated that the ringing can 
fluctuate in intensity.  He described it as being high 
pitched and starting during his exposure to noise in combat.  
Clinical testing demonstrated a tinnitus pitch match was 
found around 6000 Hz and a loudness tinnitus match 
approximately 15 decibels sensation level.  The examiner 
opined that based on present acoustic trauma during his 
military combat duties, the veteran's current tinnitus is as 
least as likely as not due to acoustic trauma experience 
during his active duty service.  

Based upon the post-service medical evidence summarized 
above, the Board finds that the veteran's current tinnitus 
was first manifested in service.  Although there is no record 
of complaints of or treatment for tinnitus in service, 
service records show that the veteran was a combat infantry 
rifleman during the Persian Gulf War and participated in 
Operation Desert Shield and Desert Storm.  Further, the 
veteran testified at his Board hearing that he began having 
tinnitus soon after active duty service and it has increased 
in intensity over the years.  The Board finds the veteran's 
testimony to be credible in showing a continuity of 
symptomatology after service and therefore finds that the 
veteran's current tinnitus was chronic in nature following 
service.  There is also no evidence showing that the veteran 
was exposed to loud noises following service.  Lastly, the 
medical evidence shows that his current tinnitus is as least 
as likely as not to be related to service.  Resolving benefit 
of the doubt in the veteran's favor, the Board finds that the 
veteran's current tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107; 38 C.F.R. §§ 3.303, 
3.385.  


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The Board's November 2002 development memorandum requested 
that copies be obtained of all medical treatment records 
involving multiple joint pain and cramps, chest pain, 
shortness of breath, hearing loss, and headaches since 1999.  
It was further requested that VA medical examinations be 
conducted pertaining to the above claimed disabilities.  A 
review of the record shows that all development requested has 
been completed, including receipt of the medical records and 
VA examination reports conducted in May 2003.  However, the 
May 2003 VA examination pertaining to the multiple joint pain 
and cramps, chest pain, shortness of breath, hearing loss, 
and headaches did not provide a diagnosis, but deferred one 
until receiving laboratory studies and results.  The record 
does not include these laboratory studies and results, nor 
does it include the diagnosis from the May 2003 VA examiner 
after reviewing these laboratory studies and results. 

Additionally, VA audio examination in May 2003 indicated that 
Maryland CNC wordlist testing demonstrated impaired hearing 
under VA regulations.  38 C.F.R. § 3.385.  However, no 
etiology opinion was provided by the examiner.  38 C.F.R. 
§ 3.159.        

The Board notes that it was given the authority to accomplish 
additional development of the evidence in cases on appeal 
without the need to remand that case to the RO.  67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  However, this regulation was recently 
invalidated by the Unites States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, NO. 02-7304, - 7305, -7316 
(Fed. Cir. May 1, 2003).  In view of the Federal Circuit's 
holding, it now appears that when additional development of 
the evidence is necessary, the proper course of action is to 
remand the matter to the RO.  While the Board received a 
statement from the veteran's representative in June 2003 that 
the veteran waives his right to have the additional evidence 
already part of the record referred to the RO for initial 
consideration, the Board finds that further development is 
required before these claims can be decided.  
   
Accordingly, this case is REMANDED for the following:

1.	The RO should review the record and 
take any 
necessary action to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

2.  The results from the May 2003 VA 
joints examination laboratory studies 
should be obtained and incorporated into 
the record.  A copy of the VA examiner's 
diagnosis and etiology opinion, if any, 
should also be incorporated into the 
record.  If no VA examiner's diagnosis 
and etiology opinion exists, please 
request that the examiner prepare an 
addendum statement to include a diagnosis 
and etiology opinion regarding whether 
the veteran's chronic multiple joint pain 
and cramps (including wrists, knees, 
shoulder, hands, and thumbs), chest pain, 
shortness of breath, and headaches (if 
any) are attributable to a known 
diagnosis.  If a known diagnosis is 
rendered, the examiner should further 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any of these 
disabilities are related to his active 
duty service.  The claims file must be 
made available to the examiners for 
review in connection with the 
examination.    

3.  Please request that the May 2003 VA 
audio examiner prepare an addendum 
statement to include an etiology opinion 
regarding whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's impaired 
hearing, right ear, is related to his 
active duty service.  The claims file 
must be made available to the examiners 
for review in connection with the 
examination.    

4.	After undertaking any additional 
development which 
the RO may deem necessary, the RO should 
review the expanded record and determine 
if service connection is warranted for 
any of these disabilities.  If any of 
these benefits sought are not granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



